Citation Nr: 0735519	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) nonservice-connected death pension.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran had qualifying Philippine service from December 
1941 to May 1942 with the United States Armed Forces in the 
Far East (USAFFE), he was a prisoner of war from May 1942 to 
January 1943, and he was in the regular Philippine Army from 
June 1945 to March 1946.  The veteran died in March 1982.  
The appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in December 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

In October 2003, the Board determined that the appellant had 
perfected the appeal of the claim for nonservice-connected 
pension benefits and remanded the claim for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

On remand, the RO continued to deny the claim on procedural 
grounds and not on the merits of the claim.  The Board will 
decide the claim on the merits. 


FINDING OF FACT

The service department has certified that the veteran had 
recognized service with the United States Armed Forces in the 
Far East and in the Regular Philippine Army and such 
recognized service does not qualify the appellant as the 
veteran's surviving spouse for nonservice-connected death 
pension.




CONCLUSION OF LAW

The veteran's recognized service does not meet the 
eligibility requirements to entitle the appellant to 
nonservice-connected death pension. 38 U.S.C.A. §§ 101, 107, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to 
a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to eligibility for nonservice-connected pension 
benefits.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that the military service of her 
deceased spouse meets the requirements for eligibility for VA 
benefits on the basis that he was a "veteran."

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.   These specified benefits do not 
include nonservice-connected death pension.

For the purpose of establishing entitlement to pension, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, the VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).

Service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The facts in this case are not in dispute.  The service 
department has certified that the veteran had recognized 
USAFFE service, he was a prisoner of war from May 1942 to 
January 1943, and he was in the regular Philippine Army 
service from June 1945 to March 1946. 

As the veteran had recognized service in USAFFE and in the 
regular Philippine Army only, as established by the service 
department, the veteran did not have the requisite service to 
qualify the appellant for VA nonservice-connected death 
pension under 38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.  Where 
the law is dispositive, the claim must be denied because of 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The appellant is not eligible for VA nonservice-connected 
death benefits, and the appeal is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


